1

2

3

4

5

6

7

8

9                         UNITED STATES DISTRICT COURT

10                      EASTERN DISTRICT OF CALIFORNIA

11

12   JAH INTERESTS V, LLC, a Texas      No.   2:21-cv-00173-JAM-KJN
     limited liability company;
13   JASON HALL, an individual,
14                  Plaintiffs,         ORDER GRANTING DEFENDANTS’
                                        MOTIONS TO DISMISS
15        v.
16   NUTRITION 53, INC., a
     California corporation;
17   WILLIAM ROMANOWSKI, an
     individual; and DOES 1
18   through 10,
19                  Defendants.
20
21        Secret backroom dealings.    Use of company funds to pay

22   personal expenditures.    Preventing the IRS from reaching those

23   funds.    These are just a few of the allegations cast against Mr.

24   William Romanowski (“Romanowski”), former San Francisco 49er/NFL

25   player and current majority shareholder, director, and public

26   face of Nutrition 53, Inc. (“N53”), in the present action.       See

27   Compl., ECF No. 1.    Mr. Romanowski founded N53, a nutritional and

28   dietary supplement company known for its Lean1 brand of protein
                                        1
1    powders, vitamins, and other products.     Id. ¶¶ 8-9,17.   N53’s

2    second largest shareholder, Jason Hall (“Hall”), and his Texas-

3    based investment company, JAH Interests V, LLC (“JAH”)

4    (collectively “Plaintiffs”) filed this action against N53 and

5    Romanowski (“Defendants”) to enforce their contractual and

6    statutory rights in N53.    Id. ¶¶ 6-7, 12.   Plaintiffs assert four

7    claims: (1) breach of the 2018 Stock Purchase Agreement against

8    N53, (2) restitution due to rescission against N53, (3) breach of

9    fiduciary duty against Romanowski, and (4) violation of

10   California Corporations Code § 1601 et seq. against all

11   Defendants.   Id. ¶¶ 21-44.

12       Before the Court are two motions to dismiss.1     Mot. to

13   Dismiss by William Romanowski (“Romanowski Mot.”), ECF No. 8;

14   Mot. to Dismiss by Nutrition 53, Inc. (“N53 Mot.”), ECF No. 9.

15   Plaintiffs oppose these motions.    Opp’n by JAH et al. to N53 Mot.

16   (“Opp’n to N53”), ECF No. 10; Opp’n by JAH et al. to Romanowski

17   Mot. (“Opp’n to Romanowski”), ECF No. 11.     Each Defendant then

18   filed a reply.   Reply by Romanowski (“Romanowski Reply”), ECF No.

19   14; Reply by N53 (“N53 Reply”), ECF No. 15.

20       For the reasons discussed below, the Court grants
21   Defendants’ motions to dismiss.

22

23                          I.     FACTUAL ALLEGATIONS

24       On June 19, 2018, JAH and N53 entered into a Stock Purchase

25   Agreement (“SPA”).   Compl. ¶ 12.   Pursuant to this agreement, JAH

26
27   1 These motions were determined to be suitable for decision
     without oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for April 20, 2021.
                                      2
1    purchased 7,548,550 shares of N53’s Series B Preferred Stock for

2    $2,264,565.00.   Id.   As consideration for its purchase of stock,

3    JAH obtained the following corporate rights: (i) the right to

4    elect its own board member to sit on N53’s board of directors;

5    (ii) the right to have its board member's attendance required for

6    a quorum for all board meetings and decisions; (iii) the right to

7    participate in N53's corporate governance as provided in the N53

8    Bylaws; and (iv) the "absolute right" through its elected board

9    member to access and inspect ”all books, records and documents of

10   every kind” related to N53, including N53's share register,

11   corporate minutes, and accounting records.    Id. ¶ 13.   JAH

12   subsequently elected Hall to represent JAH on N53’s board of

13   directors.   Id. ¶ 15.

14       In January 2019, N53 - under Romanowski’s leadership as its

15   then-CEO - entered into an “Assignment of Lean1 Bulk Product

16   Sales” with a third-party company, ProForm, to which N53 owed a

17   substantial debt.   Id. ¶ 17.   N53 did not first notify or discuss

18   this agreement with JAH, nor did N53 hold a board meeting prior

19   to entering the agreement.   Id.

20       By July 2019, Plaintiffs had arranged a deal whereby JAH
21   would step in and pay off N53’s substantial debt to ProForm

22   through an additional capital contribution to N53.    Id.

23   Plaintiffs allege Romanowski interfered with the deal they’d

24   arranged by first telling ProForm that the JAH deal was no longer

25   on the table and then entering into his own “backroom deal” with

26   ProForm.   Id.   Plaintiffs suspect Romanowski’s actions were
27   “motivated by his own self-interest in preventing the IRS from

28   gaining access to company funds that he had, up to that point,
                                        3
1    been pocketing.”    Id.

2          In January 2020, Romanowski removed and replaced two board

3    members without the approval of the rest of the board.      Id.

4          In February 2020 at a N53 board meeting, Mr. Romanowski

5    allegedly disclosed that he “was using company funds as his own

6    personal piggy bank – including to pay for his rent and other

7    personal living expenditures.”    Id.   In the wake of Romanowski’s

8    disclosure that he was using company funds for his own personal

9    expenses, Plaintiffs requested access to N53’s corporate books

10   and records on more than twenty separate occasions.     Id. ¶ 18.

11   N53 and Romanowski have denied Plaintiffs access.     Id.

12

13                               II.   OPINION

14         A.   Legal Standard

15         A Rule 12(b)(6) motion challenges the complaint as not

16   alleging sufficient facts to state a claim for relief.      Fed. R.

17   Civ. P. 12(b)(6).   “To survive a motion to dismiss [under

18   12(b)(6)], a complaint must contain sufficient factual matter,

19   accepted as true, to state a claim for relief that is plausible

20   on its face.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
21   (internal quotation marks and citation omitted).    While

22   “detailed factual allegations” are unnecessary, the complaint

23   must allege more than “[t]hreadbare recitals of the elements of

24   a cause of action, supported by mere conclusory statements.”

25   Id.   “In sum, for a complaint to survive a motion to dismiss,

26   the non-conclusory ‘factual content,’ and reasonable inferences
27   from that content, must be plausibly suggestive of a claim

28   entitling the plaintiff to relief.”     Moss v. U.S. Secret Serv.,
                                       4
1    572 F.3d 962, 969 (9th Cir. 2009).

2        B.      Analysis: Romanowski Motion

3        Defendant Romanowski moves to dismiss both claims asserted

4    against him: the third cause of action for breach of fiduciary

5    duty, see Compl. ¶¶ 33-37, and the fourth cause of action for

6    violation of California Corporations Code § 1601 et seq., see id.

7    ¶¶ 38-44.   Romanowski Mot. at 4-10.

8                1.     Breach of Fiduciary Duty

9        JAH’s third claim against Romanowski alleges he breached his

10   fiduciary duties to JAH, in particular his duty to act in good

11   faith and with inherent fairness towards JAH as a minority

12   shareholder.      Compl. ¶¶ 33-37.   Romanowski contends Plaintiffs

13   have not stated a claim for breach of fiduciary duty because

14   (1) they have failed to allege any breach of the fiduciary duties

15   he owed to JAH and (2) they have failed to allege any damages to

16   JAH resulting from the breach.       Romanowski Mot. at 4-8;

17   Romanowski Reply at 1-4.

18       The three elements of a claim for breach of fiduciary duty

19   are: “(1) existence of a fiduciary duty; (2) breach of the

20   fiduciary duty; and (3) damage proximately caused by the breach.”
21   Parrish v. NFL Players Ass’n, 534 F.Supp.2d 1081, 1097 (N.D. Cal

22   2007)(internal citations omitted); see also Shopoff & Cavallo LLP

23   v. Hyon, 167 Cal.App.4th 1489, 1509 (2008).      Romanowski concedes

24   the first element is met here.       Romanowski Mot. at 4; Romanowski

25   Reply at 1.      He disputes, however, whether the second and third

26   elements have been sufficiently alleged.      Romanowski Mot. at 4-8;
27   Romanowski Reply at 2-4.

28       As to the second element of breach, Plaintiffs’ relevant
                                          5
1    allegations are set forth in paragraphs 17 and 18.     Compl. ¶¶ 17-

2    18; see also Opp’n to Romanowski at 4-5 (referring the Court to

3    these paragraphs).    In particular, JAH highlights its allegations

4    that Romanowski interfered with the deal JAH had arranged with

5    ProForm to pay off N53’s debt and then entered his own deal with

6    ProForm.   Opp’n to Romanowski at 4-5.     Romanowski counters that

7    these allegations do not actually explain how Romanowski breached

8    any fiduciary duty.    Romanowski Reply at 2-3.   The Court agrees.

9         First, JAH brings forward no caselaw supporting its

10   contention that Romanowski breached a fiduciary duty when he

11   failed to notify JAH of the transaction with ProForm before it

12   happened or that Romanowski breached a fiduciary duty by not

13   allowing JAH to buy out N53’s debt with ProForm.      See Opp’n to

14   Romanowski.    Rather, in opposition, JAH simply concludes that

15   these actions “clearly violated Romanowski’s fiduciary duties to

16   JAH” because they were “inherently unfair” and “unquestionably in

17   bad faith.”    Opp’n to Romanowski at 5.    But in the absence of any

18   authority supporting this contention, the Court does not find

19   these allegations plausibly allege any breach of Romanowski’s

20   fiduciary duty to act in good faith and with inherent fairness
21   towards JAH.

22        Second, JAH does not save its claim by arguing that the

23   “ultimate determination of whether a breach of fiduciary duty

24   occurred is a question for the trier of fact.”     Opp’n to

25   Romanowski at 5.     In support of this argument, JAH cites to

26   Tenzer v. Superscope, Inc., 39 Cal. 3d 18 (1985), and Mueller v.
27   Macban, 62 Cal.App.3d 258 (1976).      But while these cases do

28   support the general proposition that breach is ultimately a
                                        6
1    question for the trier of fact, they do not bear on the question

2    presently before the Court: whether Plaintiffs have plausibly

3    alleged breach.    See Iqbal, 556 U.S. at 679.

4        Finally, the Court agrees with Romanowski that Plaintiffs’

5    allegations regarding Mr. Romanowski’s misuse of N53’s funds, see

6    Compl. ¶ 17, cannot support a direct claim for breach of

7    fiduciary duty.    Romanowski Mot. at 7-8; Romanowski Reply at 3.

8    Plaintiffs allege that in February 2020 at a N53 board meeting,

9    Mr. Romanowski disclosed that he “was using company funds as his

10   own personal piggy bank – including to pay for his rent and other

11   personal living expenditures.”     Id.   For purposes of this Motion,

12   the Court takes these allegations as true, however, even so, the

13   Court finds these allegations support at most a claim that

14   Romanowski violated his fiduciary duty to N53 not to JAH.        That

15   is, these allegations support only a derivative claim, not a

16   direct claim.     Yet, only a direct claim has been asserted.     See

17   Compl. ¶¶ 33-37; Opp’n to Romanowski at 6.

18       In an attempt to save its direct claim, JAH argues that an

19   exception to the general rule that minority shareholders may only

20   sue derivatively applies.    Opp’n to Romanowski at 6 (citing to
21   Jones v. H. F. Ahmanson & Co., 1 Cal. 3d 93 (1969)).      This

22   exception, recognized in Jones, allows a minority shareholder to

23   bring a direct claim for breach of fiduciary duty against a

24   majority shareholder where the minority shareholder’s “injury is

25   not incidental to an injury to the corporation.”      Id. at 107.

26   However, where the alleged injury to the minority shareholder is
27   incidental to the injury to the corporation, the claim must be

28   asserted derivatively.    Paclink Commc’ns Intern., Inc. v. Super.
                                        7
1    Court, 90 Cal.App.4th 958, 964 (2001) (finding the Jones

2    exception did not apply where the plaintiffs’ injury was

3    incidental to the company’s injury).    In Paclink, the California

4    Court of Appeals explained that plaintiffs are not directly

5    injured when a company is improperly deprived of assets, rather

6    that deprivation “constitutes an injury to the company itself.”

7    90 Cal.App.4th at 964.    Where a company is deprived of assets,

8    Plaintiffs’ injury is “essentially a diminution in the value of

9    [plaintiffs’] interest . . . occasioned by the loss of the

10   company’s assets,” and the injury to plaintiffs is therefore

11   incidental to the injury suffered by the company.    Id.

12          Here, as in Paclink, the alleged injury to JAH is clearly

13   incidental to any injury to the corporation.    If Romanowski

14   misappropriated N53’s funds for his own personal use, then it

15   follows that the monetary harm would be to N53, and any harm to

16   JAH as a shareholder would be merely “incidental to or an

17   indirect result of a direct injury to the corporation or to the

18   whole body of its stock or property.”    Pareto v. FDIC, 139 F.3d

19   696, 699 (9th Cir. 1998); see also Paclink, 90 Cal.App.4th at

20   964.   JAH therefore has no direct claim for breach of fiduciary
21   claim based upon Romanowski’s alleged misuse of funds.

22          Because the element of breach is required to state a breach

23   of fiduciary duty claim, this failure alone warrants dismissal of

24   Plaintiffs’ third cause of action and the Court need not reach

25   the parties’ additional arguments regarding the element of

26   damages. See Opp’n to Romanowski at 6-7; Romanowski Reply at 3-4.
27          The Court further finds dismissal without leave to amend is

28   appropriate.    The Court need not grant leave to amend where
                                       8
1    amendment would be futile.     Deveraturda v. Globe Aviation Sec.

2    Servs., 454 F.3d 1043, 1049 (9th Cir. 2006).     In opposition,

3    Plaintiffs had the opportunity to bring forward authority

4    supporting their contention that they plausibly alleged the

5    element of breach yet failed to do so.      Further, in opposition,

6    Plaintiffs did not offer any facts that might lead the Court to

7    believe that Plaintiffs could add allegations to avoid dismissal

8    on 12(b)(6) grounds.     See Opp’n to Romanowski.   Accordingly, the

9    Court finds amendment would be futile.

10            2.    California Corporations Code § 1601 et seq.

11       Plaintiffs’ fourth claim against Romanowski alleges he

12   violated California Corporations Code § 1601 et seq. by depriving

13   JAH and Mr. Hall of their statutory right to inspect corporate

14   books and records.     Compl. ¶¶ 38-44.   Specifically, Plaintiffs

15   allege that Hall, as JAH’s designated director, has an “absolute

16   right” to inspect all books, records, and documents “of every

17   kind” pertaining to N53 and that both N53 and Romanowski have

18   interfered with this right by denying him access on more than 20

19   separate occasions.     Id. ¶¶ 18, 40-41.   Romanowski moves to

20   dismiss this claim, arguing that these statutory provisions do
21   not impose any independent duties or obligations on individuals,

22   rather they set forth only the corporations’ obligations to make

23   information available.     Romanowski Mot. at 9-10.   These

24   provisions, according to Romanowski, “expressly provide that the

25   corporation alone is responsible for furnishing the appropriate

26   documents and information.”     Id. at 9.
27       The provisions of the California Corporations Code at issue

28   are §§ 1601, 1602, 1604, 1605.     See Cal. Corp. Code § 1601
                                        9
1    (requiring that documents including “accounting books, records,

2    and minutes of proceedings of the shareholders and the board” be

3    made available “upon the written demand on the corporation of any

4    shareholder”); Cal. Corp. Code § 1602 (granting directors the

5    right to “inspect and copy all books, records and documents of

6    every kind and to inspect the physical properties of the

7    corporation”); Cal. Corp. Code § 1604 (authorizing award of

8    attorney’s fees and expenses upon “failure of the corporation to

9    comply” with section 1600 or 1601); Cal. Corp. Code § 1605

10   (stating “a request for inspection is not complied with unless

11   and until the corporation at its expense makes such record

12   available in written form”).

13       The parties agree these provisions impose obligations on

14   corporations to provide shareholders and directors with documents

15   and information upon request.     Romanowski Mot. at 9; Opp’n to

16   Romanowski at 8.   The parties, however, dispute whether these

17   provisions also impose legal obligations on individual directors

18   or shareholders such that an individual may be held personally

19   liable for violating § 1601 et seq.        Opp’n to Romanowski at 7-9;

20   Romanowski Reply at 4-5.   Romanowski argues there is no cause of
21   action against him individually under these provisions, while

22   Plaintiffs insist there is.     Id.

23       As an initial matter, the Court finds the plain language of

24   these provisions supports Romanowski’s position because only the

25   duties and obligations of corporate entities are expressly

26   addressed in §§ 1601, 1602, 1604, 1605.       In their opposition
27   brief, Plaintiffs highlight only one reference to individual

28   “officers and agents of the corporation” in Section § 1603(b).
                                           10
1    Opp’n to Romanowski at 8.     Yet, as Romanowski points out,

2    Plaintiffs’ selective quoting from § 1603 fails to explain how

3    the limited duties of individual officers and agents’ set forth

4    in § 1603(b)- namely to comply with the demands of court

5    appointed inspectors or accountants - are triggered here.

6    Romanowski Reply at 5 n.5.     The duties set forth in § 1603(b)

7    apply only where a corporation has refused lawful demand for

8    inspection and “the superior court of the proper county” steps in

9    to enforce the inspection rights.       See § 1603(a) (emphasis

10   added).   Only after those conditions have been met, “all officers

11   and agents of the corporation shall produce to the inspectors or

12   accountants appointed [by the superior court] all books and

13   documents in their custody or power, under penalty of punishment

14   for contempt of court.”     Cal. Corp. Code § 1601(b).    Thus, the

15   reference to individual duties in Section §1603(b) has no bearing

16   on the present scenario, where there has been no superior court

17   order to enforce Plaintiffs’ inspection rights and thus those

18   duties have not been triggered.

19        The Court finds that the plain language of the statutory

20   provisions at issue does not support Plaintiffs’ position, nor
21   does the authority cited by Plaintiffs.      See Opp’n to Romanowski

22   at 7-9 (citing to HIT Ent., Inc. v. Nat'l Disc. Costume Co., 552

23   F.Supp.2d 1099, 1106 (S.D. Cal. 2008); Bonfigli v. Strachan, 192

24   Cal.App.4th 1302, 1317–18 (2011); PMC, Inc. v. Kadisha, 78

25   Cal.App.4th 1368, 1381–82 (2000); Vacco Indus., Inc. v. Van Den

26   Berg, 5 Cal.App.4th 34, 53 n.20 (1992); Klein v. Oakland Raiders,
27   Ltd., 211 Cal.App.3d 67, 76–79 (1989); Valtz v. Penta Inv. Corp.,

28   139 Cal.App.3d 803 (1983)).     As Romanowski points out, none of
                                        11
1    these cases actually involved a violation of Corporations Code

2    § 1601, et seq.    Romanowski Reply at 4.      Rather, HIT involved

3    trademark infringement claims under the Lanham Act and California

4    law.   See 552 F.Supp.2d 1099.    Bonfigli involved a property

5    dispute and claims for fraud, concealment, breach of fiduciary

6    duty, trespass, and elder abuse.     See 192 Cal.App.4th 1302.      PMC

7    concerned claims for misappropriation of trade secrets, unfair

8    competition, and interference with prospective economic

9    advantage.    See 78 Cal.App.4th 1368.   Vacco similarly concerned

10   trade secrets claims.     See 5 Cal.App.4th 34.    Klein involved

11   antitrust claims under the Sherman Act and cross-claims for

12   interference with prospective economic advantage. See 211

13   Cal.App.3d 67.

14          Even Valtz, the case Plaintiffs rely on most heavily in

15   support of their position that Romanowski can be held personally

16   liable involved California Corporations Code § 1600, which is not

17   at issue here.    See 139 Cal.App.3d 803l; see also Opp’n to

18   Romanowski at 9.    Most significantly, Valtz did not address the

19   issue here, namely whether an individual may be held personally

20   liable for violating § 1601 et seq.      Id.   As such, neither Valtz
21   nor any other of Plaintiffs’ cited cases clearly authorize this

22   Court to find a cause of action under § 1601 et seq. against an

23   individual.   In the absence of such authority, the Court declines

24   to find a cause of action exists against Romanowski, particularly

25   where the plain language of the statutory provisions does not

26   support such a finding.    Plaintiffs’ fourth claim therefore fails
27   as a matter of law and must be dismissed.

28          Further, the Court finds dismissal without leave to amend is
                                        12
1    appropriate because amendment would be futile.       Deveraturda, 454

2    F.3d at 1049.   In opposition, Plaintiffs had the opportunity to

3    bring forward authority supporting their position that Romanowski

4    could be held personally liable for violating § 1601 et seq. yet

5    failed to do so.

6         C.   Analysis: N53’s Motion

7         Defendant N53 moves to dismiss Plaintiffs’ first and second

8    causes of action for failure to plead the legal effect of the

9    relevant provisions of the SPA.     N53 Mot. at 4-5; N53 Reply at 2-

10   4.   This failure, according to N53, renders these two claims

11   “fatally uncertain” and leaves N53 unable to ascertain the nature

12   of the claims against them.    N53 Mot. at 1.     JAH counters that it

13   has sufficiently pled the legal effect of the SPA and thus

14   adequately notified N53 of the claims against it.      Opp’n to N53

15   at 3-5.

16        As an initial matter, N53 concedes that JAH was not required

17   to attach the SPA or to quote directly from the SPA in order to

18   state its two contractual claims.       N53 Reply at 3; see also Opp’n

19   to N53 at 4 (collecting cases).     Both parties therefore

20   acknowledge that pleading the legal effect of a contract is also
21   permissible.    Id.   Their dispute is whether JAH has sufficiently

22   pled the legal effect of the relevant provisions of the SPA.

23        This Court has previously explained: “A written contract may

24   be pleaded either by its terms—set out verbatim in the complaint

25   or a copy of the contract attached to the complaint and

26   incorporated therein by reference—or by its legal effect.       To
27   plead a contract by its legal effect, [the plaintiff] must allege

28   the substance of its relevant terms, which is more difficult, for
                                        13
1    it requires a careful analysis of the instrument,

2    comprehensiveness in statement, and avoidance of legal

3    conclusions.”    Wallace v. Nationstar Mortg. LLC, No. 2:18-cv-

4    02768-JAM, 2019 WL 1382499, at *2 (E.D. Cal. Mar. 27, 2019)

5    (internal quotation marks and citations omitted); see also

6    Jackson v. Farmers Ins. Exch., No. 2:12-cv-01020-WBS, 2012 WL

7    5337076 at *4 (E.D. Cal. Oct. 26, 2012) (“In order to plead a

8    contract by its legal effect, [plaintiffs] must allege the

9    substance of its relevant terms.”)

10          Here, JAH insists that it has sufficiently pled the

11   substance of the relevant provisions of the SPA.      Opp’n to N53 at

12   3-5.   According to JAH, the legal effect of the materials terms

13   of the SPA is “plainly evident from the face of the Complaint.”

14   Id. at 5.   In support of this argument, JAH refers the Court to

15   paragraphs 12-15 of the complaint as adequately setting forth the

16   material terms of the SPA.   Id. at 4-5.    N53 argues the

17   allegations contained in those paragraphs do not satisfy the

18   applicable pleading requirements because they are not

19   comprehensive statements and do not avoid legal conclusions.” N53

20   Reply at 3-4.    The Court agrees.    Plaintiffs have not clearly
21   alleged the substance of the SPA’s relevant terms as required to

22   properly plead the legal effect of this agreement.      See Wallace,

23   2019 WL 1382499, at *2.    In particular, paragraph 13 of the

24   complaint pleads JAH’s contractual rights and their source in a

25   conclusory and confusing manner.      Compl. ¶ 13.

26          In paragraph 13, JAH cites to the SPA as the source of some
27   of its corporate rights and cites to N53’s bylaws for others:

28   namely JAH’s right to elect its own board member to sit on N53’s
                                          14
1    board of directors and its right to have that board member's

2    attendance required for a quorum for all board meetings and

3    decisions are followed by citations to provisions of the SPA,

4    while JAH’s right to participate in N53's corporate governance

5    and its right to access and inspect N53’s corporate records are

6    followed by citations to N53 bylaws.     Id. ¶ 13.   These

7    allegations leave it unclear as to whether JAH is bringing a

8    separate claim for breach of the bylaws in addition to its claim

9    for breach of the SPA.     Or perhaps, as N53 suggests, paragraph 13

10   is an attempt by Plaintiffs to allege that the corporate bylaws

11   are incorporated into the SPA.     N53 Reply at 5.   In any case,

12   these allegations make it difficult to ascertain whether JAH is

13   alleging N53 has violated the SPA, N53’s corporate bylaws, or

14   both.

15         By mixing allegations regarding the bylaws and provisions of

16   the SPA, JAH fails to carefully and comprehensively plead the

17   legal effect of the relevant provisions of the SPA as required

18   under Wallace and muddles its two claims arising under the SPA.

19   2019 WL 1382499, at *2.     This failure warrants dismissal of JAH’s

20   two contractual claims.2    Accordingly, the first and second
21   causes of action against N53 are dismissed.

22         Since it may be possible for Plaintiffs to cure the above-

23   described deficiencies, the Court will grant them an opportunity

24   to file a First Amended Complaint.

25   ///

26   2 Because the Court dismisses on these grounds, the Court does
27   not reach the parties’ additional arguments regarding breaches of
     the implied covenant of good faith and fair dealing. See N53
28   Mot. at 4-5; Opp’n to N53 at 5 n.4.
                                      15
1         D.   Sanctions

2         A violation of the Court’s standing order requires the

3    offending counsel (not the client) to pay $50.00 per page over

4    the page limit to the Clerk of Court.    Order re Filing

5    Requirements at 1, ECF No. 4-2.    Moreover, the Court does not

6    consider arguments made past the page limit.    Id.

7         Defendant N53’s reply brief exceeds the Court’s page limit

8    by 2.5 pages.   See N53 Reply.    N53’s counsel must therefore send

9    a check payable to the Clerk for the Eastern District of

10   California for $125.00 no later than seven days from the date of

11   this Order.

12

13                               III.    ORDER

14        For the reasons set forth above, the Court GRANTS Defendant

15   N53’s Motion WITH LEAVE TO AMEND and GRANTS Defendant

16   Romanowski’s Motion WITHOUT LEAVE TO AMEND.    If Plaintiffs elect

17   to amend their complaint, they shall file a First Amended

18   Complaint within twenty days (20) of this order.      Defendant N53’s

19   responsive pleading is due twenty days thereafter.

20        IT IS SO ORDERED.
21   Dated: May 5, 2021

22

23

24

25

26
27

28
                                        16
